DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/21 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claims 1 and 17 each recites “a first substrate” which does not appear to have support in the originally filed specification. While there is support to recite “a cover plate”, there is no support to recite “a first substrate” which is broader in scope for which there is no support. It is suggested that the claim is amended to recite “cover plate”.
Claim 1 recites “gap” which does not appear to have support in the originally filed specification. While Applicant points to Figs. 2-3 of the specification for support, there does not appear to be a gap present between the desiccant composition core 601 and the first substrate 10/second substrate 20. Rather, adhesive layer 602 appears between desiccant composition core 601 and the first substrate 10/second substrate 20.
Claim 1 recites “the desiccant composition core is not in direct contact with any of the first substrate and the second substrate”. The cited phraseology clearly signifies a “negative” or “exclusionary” limitation for which the applicants have no support in the original disclosure. Negative limitations in a claim which do not appear in the specification as filed introduce new concepts and violate the description requirement of 35 USC 112, first paragraph, Ex Parte Grasselli, Suresh, and Miller, 231 USPQ 393, 394 (Bd. Pat. App. and Inter. 1983); 783 F. 2d 453.
The insertion of the above phraseology as described above positively excludes direct contact between the desiccant composition core and the first substrate/second substrate, however, there is no support in the present specification for such exclusions.  While the present specification is silent with respect to the use of the desiccant composition core being in direct 
It is suggested that the claim is amended to positively recite structure that is supported by the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US 2006/0132034).
Regarding claim 17, Cho et al. teaches an encapsulation glue, comprising an adhesive layer formed from binder, i.e. an adhesive glue and a colloidal desiccant composition (transparent moisture absorption layer, paragraphs [0043] and [0061]), wherein the colloidal desiccant composition comprises a colloidal desiccant-dispersing medium and a desiccant dispersed in the colloidal desiccant-dispersing medium, wherein the adhesive layer fully envelops the desiccant composition core, (paragraphs [0061] and [0083]).  
Regarding the recitation that the encapsulation glue is “for an encapsulation structure in a display device comprising a first substrate and a second substrate”, applicants attention is drawn 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. for an encapsulation structure in a display device comprising a first substrate and a second substrate, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art invention and further that the prior art structure which is an encapsulation glue identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Further, the recitation in the claims that the adhesive glue is “for binding the first substrate and the second substrate” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Cho et al. disclose adhesive glue as presently claimed, it is clear that the adhesive glue of Cho et al. would be capable of performing the intended use, i.e. for binding the first substrate and the second substrate, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macchi et al. (US 2014/0070140).
Regarding claim 17, Macchi et al. teaches an encapsulation glue (See Abstract, Fig. 1) comprising an adhesive glue and a colloidal desiccant composition (desiccant powders 1, 2 dispersed in a polymeric matrix 3, paragraph [0011]), wherein the colloidal desiccant composition comprises a colloidal desiccant-dispersing medium and a desiccant dispersed in the colloidal desiccant-dispersing medium (desiccant powders 1, 2 dispersed in a polymeric matrix 3 which corresponds to both the adhesive glue and colloidal desiccant-dispersing medium, paragraph [0020]), wherein the adhesive layer fully envelops the desiccant composition core (Fig. 1).
Regarding the recitation that the encapsulation glue is “for an encapsulation structure in a display device comprising a first substrate and a second substrate”, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. for an encapsulation structure in a display device comprising a first substrate and a second substrate, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art invention and further that the prior art structure which is an encapsulation glue identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Further, the recitation in the claims that the adhesive glue is “for binding the first substrate and the second substrate” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Macchi et al. disclose adhesive glue as presently claimed, it is clear that the adhesive glue of Macchi et .
Response to Arguments
Applicant's arguments filed 02/02/21 have been fully considered but they are not persuasive. 
Applicant amended claims 1 to recite encapsulation structure “in a display device comprising a first substrate and a second substrate”, “wherein the encapsulation structure comprises” an encapsulation glue layer “between the first substrate and the second substrate” and “wherein the adhesive layer is in direct contact with both of the first substrate and the second substrate, and wherein a gap is present between the desiccant composition core and the first substrate, a gap is present between the desiccant composition core and the second substrate, and the desiccant composition core is not in direct contact with any of the first substrate and the second substrate”. Applicant amended claim 17 to recite encapsulation glue “for an encapsulation structure in a display device comprising a first substrate and a second substrate”, comprising: an adhesive glue “for binding the first substrate and the second substrate”.
With respect to claim 1, it is noted that Applicant’s amendments overcome rejections of record. However, it is further noted that the amendments are also rejected 35 USC 112(a) as set forth above.
With respect to claim 17, Applicant argues that Cho et al. never discloses or suggests such a colloidal medium. The dispersant mentioned in paragraphs [0061] and [0083] of Cho et al. cannot be the colloidal desiccant-dispersing medium of amended claim 1, because a 
However, given that the desiccant is mixed with dispersant, it is clear that the desiccant is necessarily dispersed in the dispersant as presently claimed.
Applicant argues that the product of Macchi et al. is absolutely not an encapsulation structure and does not mention any substrates.
However, the recitation regarding encapsulation structure in claim 17 is merely an intended use as set forth above in the rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787